Citation Nr: 1450186	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-30 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a right ankle disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Seay, Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to March 1981 and from November 1982 to October 1985.  The Veteran also had service in the United States Army Reserve ("USAR") and the United States Army National Guard of West Virginia.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2012, the Veteran participated in a local hearing before a Decision Review Officer (DRO).  A transcript of the proceeding is associated with the claims folder.  

In November 2013, the Board reopened the issue of entitlement to service connection for a right ankle disability based on the receipt of new and material evidence and remanded the issues of entitlement to service connection for a right ankle disability and entitlement to service connection for a bilateral knee disability, to include as secondary to a right ankle disability, for additional development.  The case has been returned to the Board for review.  

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's right ankle disability, residuals of a healed fracture, is related to an in-service injury.



CONCLUSION OF LAW

The criteria for service connection for a right ankle disability, residuals of a healed fracture, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts that he fractured his right ankle during his second period of active service.  The service treatment records for that period of service are unavailable.  When a Veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 7104(d)(1), 5107(b)) are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this respect, the Board finds that the Veteran is competent to describe that he fractured his ankle and received treatment during his second period of active service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (explaining that a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); Falzone v. Brown, 8 Vet. App. 398, 405 (lay person is competent to testify to pain and observable flatness of his feet); but see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  His statements regarding his in-service injury are considered credible as his statements regarding the circumstances of his injury have been consistent and there is nothing to question the veracity of the Veteran's statements.  Therefore, the requirement for an in-service injury has been met.  

Next, the medical evidence contains positive and negative evidence as to whether the Veteran has a disability of the right ankle.  The February 2013 and January 2014 VA examiners opined that the Veteran did not have a diagnosed or defined disability of the right ankle and the X-ray evidence showed a healed fracture without any residuals.  However, a June 2005 VA physician noted review of a May 2005 X-ray report, the only X-ray report of record.  The June 2005 VA physician explained that there was evidence of a healed lateral malleolar right ankle fracture with continued maintenance of the ankle modus.  The physician listed an impression of a healed fracture with residual pain.  The Veteran has continued to report pain in his right ankle.  In resolving any doubt in favor of the Veteran, the Board finds that the Veteran has a disability of the right ankle.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b).  

Finally, the Board determines that the evidence demonstrates a causal relationship between the Veteran's current right ankle disability and his in-service injury.  The Veteran provided competent and credible statements related to fracture of his right ankle in service, and the clinical evidence establishes the presence of residuals of a right ankle fracture manifested by pain.  Neither the Veteran nor the evidence indicates an injury to the right ankle after separation from active service.  Therefore, the Board finds that the evidence is in equipoise as to whether the Veteran's right ankle disability is related to his in-service injury.  Resolving the benefit of the doubt in favor of the Veteran, service connection for residuals of a right ankle fracture manifested by pain is warranted.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to service connection for a residuals of a right ankle fracture manifested by pain is granted.  


REMAND

The service personnel records received after the Board's November 2013 remand reveal that the Veteran had additional service in the USAR and the West Virginia Army National Guard.  In this case, the service medical treatment records from the Veteran's second period of active service are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As additional records in the custody of a Federal agency may be available and not associated with the claims folder, the AOJ must contact the appropriate facility, to include a direct request to the West Virginia Army National Guard, to request any records pertaining to the Veteran.   

In addition, the Board finds that a new VA examination is required.  The January 2014 VA examiner opined that the Veteran's bilateral knee disability was "less likely than not" aggravated by the Veteran's right ankle disability.  The rationale for the opinion was, in part, due to the examiner's conclusion that the Veteran did not have any defined or diagnosed condition of the right ankle.  As explained above, the Board granted service connection for residuals of a right ankle fracture manifested by pain and, therefore, a new opinion is required.  The examiner also expressed an opinion regarding direct service connection.  As additional evidence may be associated with the claims folder, a new opinion as to direct service connection is also required.   

Accordingly, the issue is REMANDED for the following action:

1.  Send the Veteran a notification letter with respect to service connection on a secondary basis.  

2.  Contact the appropriate facility, to include a direct request to the West Virginia Army National Guard, to request all records pertaining to the Veteran's service in the USAR and West Virginia Army National Guard.  Document all efforts to locate the records.  The AOJ must continue such efforts until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  

3.  Schedule the Veteran for a VA examination with a suitably qualified VA examiner to determine the nature and etiology of his bilateral knee disability.  The claims folder must be made available to the examiner and the examiner must note that the claims folder was reviewed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims folder, the examiner must respond to the following:

a.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any bilateral knee disability was caused by active service.  

b.  If the aforementioned opinion is negative, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any bilateral knee disability was caused or aggravated by the service-connected residuals of a right ankle fracture manifested by pain.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion reached.

4.  After the above development has been completed, readjudicate the issue on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


